Dear Ms. Livingston,
In Attorney General Opinions 02-0206 and 02-0206A this office determined that a municipal police officer may hold local elective office in a separate municipality.  The conclusion in both opinions was limited to an interpretation of the Dual Officeholding Laws, R.S. 42:61, et seq.
While civil service rules and regulations were inapplicable to the facts under consideration in those opinions, we readily agree with your assertion that in other jurisdictions civil service rules would prevent a police officer in the classified service from engaging in political activity.  For this reason, we clarify our previous opinions by acknowledging that the concurrent holding of employments and/or offices are always subject to applicable civil service rules and regulations.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
RICHARD P. IEYOUB
ATTORNEY GENERAL
                        BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams